DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by Walker et al. (U.S. 2008/0188292). 
Regarding claim 1, Walker discloses a management system comprising a game table, (fig. 8), a camera configured to generate image data by capturing a game that is played on the game table using substitute currency, (“one or more cameras that enable optical chip counting of a player's chips”, par. 0045), to each of which a respective RFID that is individually identifiable is attached, (“a gaming chip may have an RFID transmitter embedded inside it”, par. 0042), at least one processor, wherein the at least one processor is configured to identify one or more types and one or more quantities of the substitute currency by using the RFID, (“These signals may help the game table computer to determine a player's chip count”, par. 0045), measure the one or more quantities of the substitute currency based on the image data, (“a weight sensor capable of weighing a plurality of chips to help determine a chip count”, par. 0045), and in response to a result of the determination being that the one or more quantities identified using the RFID differ from the one or more quantities measured based on the image data, record a result of the identification, a result of the measurement, and the image data on which the measurement is based, (“Chip pad 20 may include an RFID interrogator, weight sensor, or other sensing device, described above. Chips 21 may also be detected and measured by other methods described above, such as via a camera (not shown) configured to perform optical chip counting methods”, par. 0102). 
Regarding claim 3, Walker discloses wherein the at least one processor is configured to additionally determine the one or more types of the substitute currency based on the image data, and store a record of the measured one or more types, (“other currencies may contain RFID or other machine readable features”, par. 0052). 
Regarding claim 5, Walker discloses a card distributer, wherein the card distributer is configured to determine and display a win/lose result of the game played on the game table, wherein the at least one processor is configured to: additionally determine the one or more types of the substitute currency and one or more positions of the substitute currency based on the image data; and calculate a balance of a casino side with respect to the game table based on (a) the win/lose result determined by the card distributer and (b) the one or more positions, the one or more types, and the one or more quantities of the substitute currency, (“The shoe 68 may be an intelligent shoe such as the IS-T1.TM. and IS-B1.TM. or the MD1, MD2 sold by Shuffle Master or comparable devices. The shoe 68 may be able to determine which cards are being dealt to which player position through RFID technology, image recognition, a printed code on the card (such as a barcode), or the like”, par. 0098). 
Regarding claim 6, Walker discloses wherein the at least one processor is configured to verify whether a change in a total amount, from before the game to after the game, that is determined based on the one or more types and the one or more quantities of the substitute currency determined based on the RFID or the image data is consistent with the balance calculated for the game, (“Chip pad 20 may include an RFID interrogator, weight sensor, or other sensing device, described above. Chips 21 may also be detected and measured by other methods described above, such as via a camera (not shown) configured to perform optical chip counting methods”, par. 0102).
Regarding claim 8, Walker discloses wherein the RFID, on the basis of which the at least one processor is configured to identify the one or more quantities of the substitute currency, is built into the substitute currency when the substitute currency is manufactured, (“a chip may be specialized to enable it to be counted easily (e.g., a gaming chip may have an RFID transmitter embedded inside it). A gaming chip may include, for example: internal memory (e.g., flash memory), unique identifiers (e.g., to avoid chip theft and counterfeiting), machine readable markings (e.g., bar codes) to aid in optical chip counting, and/or LED transmitter (e.g., infrared)”, par. 0042). 
Regarding claim 9, Walker discloses wherein the at least one processor is configured to store a record of the one or more quantities of the substitute currency measured based on the image data, (“The game table computer may store a database that includes information about players' chip counts (e.g., how many chips of each denomination each player has, the total value of each player's chips, the total value of all chips at the table)”, par. 0044). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. 2008/0188292) as applied to claim 1 above, and further in view of Rowe et al. (U.S. 2007/0060311). 
Regarding claims 2, 4, 7, and 10 – 12, Walker discloses unique identifiers to avoid counterfeiting, (par. 0042), but Walker is silent on the issue of determining defective currency. In a related, however, Rowe discloses game table, (fig. 1), wherein Rowe further discloses at least one processor is configured to determine that at least one of the substitute currency to which the RFID is attached is defective or fake in response to the result of the determination being that the one or more quantities identified using the RFID differ from the one or more quantities measured, (“where precautions against unwanted tampering with RFID gaming chips are desired, one or more of such gaming chips may contain identical RFID tags. When signals are emitted from the identical RFID tags from such gaming chips, the emitted signals should be identical, and could be compared to verify as such. Where an outside party or other unauthorized source has tampered with one of the RFID tags such that an improper or otherwise altered signal is given, then an unexpected result would be detected upon comparison of the multiple signals emitted from that tampered RFID gaming chip”, par. 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was to combine the teachings of Rowe into the art of Walker in order to provide improved systems and methods for automatically identifying and tracking gaming chips within a gaming environment, as discloses by Rowe, (par. 0008).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715